DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 1-25-22 is acknowledged. Currently, claims 1-2 and 4-7 are pending. Claim 1 is currently amended. Claim 3 is canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (2016/0059500).
Regarding claim 1, Hosokawa et al. discloses a method for impregnating a fibrous preform 5 by injection or infusion, comprising steps of:
Providing a mold 1 having at least two portions 2, 3, said mold presenting at least one inlet orifice 12 and at least one vent orifice 15 placed on opposite sides of the mold;

Placing at least one thermo-expandable seal 14 in at least one passage formed between an inside wall of the mold and the fibrous preform, said passage extending substantially along the direction extending between the opposite sides of the mold and respectively presenting the inlet orifice and the vent orifice;
Closing the mold;
Heating the mold so that the thermos-expandable seal expands and shuts off said passage; and
Impregnating the fibrous preform with an impregnation material (see fig. 5-7 and claim 6).
Hosokawa et al. does not teach wherein prior to the heating step, the area of the cross-section of the thermo-expandable seal is substantially equal to half the area of the cross-section of the passage once the mold is closed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the relative size of the thermos-expandable seal to the passage since there is no evidence of criticality of the claimed cross-section area for producing unexpected results. 

Regarding claim 2, Hosokawa et al. discloses wherein the thermo-expandable seal is placed so that it extends in the mold over substantially the entire length of the fibrous preform between said opposite sides of the mold (see fig. 6-7).
Regarding claim 4, Hosokawa et al. does not teach wherein the thermos-expandable seal presents a coefficient of expansion lying in the range 50% to 60% and an expansion temperature greater than 60 degree Celsius. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coefficient of expansion and expansion temperature since Hosokawa et al. teaches the material and the configuration of the expansive body 14 
Regarding claim 5, Hosokawa et al. does not teach wherein the thermo-expandable seal presents a degradation temperature higher than a working temperature of the impregnation material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a thermo-expandable seal material that presents a higher degradation temperature than a working temperature of the impregnation material since Hosokawa et al. teaches that the material is not particularly limited and materials with high degradation temperature such as silicon rubber is preferable (para 64).

Regarding claim 6, Hosokawa et al. discloses wherein the impregnation material is a resin (see claim 1).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. as applied to claim 1 above, and further in view of Graf et al. (2015/0343717).
Regarding claim 7, Hosokawa et al. discloses a method for fabricating a matrix reinforced by a fibrous preform comprising the steps of:
Impregnating a fibrous preform in accordance with the method according to claim 1 for impregnating a fibrous preform, thereby obtaining a reinforced raw matrix (claims 1, 6, fig. 6-7).
Hosokawa et al. does not teach machining at least a portion of the reinforced raw matrix that was in contact with the thermo-expandable seal during impregnation. However, Graf et al. teaches machining at least a portion of the reinforced raw matrix that was in contact with the thermos-expandable seal during impregnation (see fig. 1, 4-6, para 4, 6, 28, 32, 60-62, 71-72, 85 claim 6, 10). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .  
Response to Arguments
Applicant's arguments filed 1-25-22 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that the claimed range of “substantially half the area of the cross-section of the passage” produces unexpected results. However, there is no evidence in the specification that shows that the claimed range is critical for producing unexpected results. For example, there is no evidence that an area of the cross-section of the passage that is inside the claimed range, such as 40%, produces unexpected results over an area of the cross-section of the passage that lies outside the claimed range, such as 35% or 39%.  Similarly, there is no evidence that 75% produces unexpected results over an area such as 76% or 80%.  In view of the teaching of Hosokawa et al., the size of the seal would have been chosen by one having ordinary skill in the art to achieve the desired result.  The seal would need to be sized to fit in the gap and subsequently expand as required.  A seal that was too big would not fit or be able to expand appropriately and a seal that was too small would not be able to expand sufficiently to achieve the intended result of Hosokawa et al.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
/X.H.L/               Examiner, Art Unit 1742   


/JEFFREY M WOLLSCHLAGER/               Primary Examiner, Art Unit 1742